  Case 1:17-cr-00043-HCN Document 85 Filed 07/21/21 PageID.467 Page 1 of 4

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                              UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 UNITED STATES OF AMERICA
                                                          Case No. 1:17-cr-43

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 ELET NEILSON


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission, subject to the Tenth Circuit’s guidance in United States v. Maumau,

993 F.3d 821 (10th Cir. 2021), and United States v. McGee, 992 F.3d 1035 (10th Cir. 2021),

regarding the inapplicability of existing policy statements.

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe
Case 1:17-cr-00043-HCN Document 85 Filed 07/21/21 PageID.468 Page 2 of 4




                   release. The defendant shall be released as soon as a residence is verified,

                   a release plan is established, appropriate travel arrangements are made,

                   and it is safe for the defendant to travel. There shall be no delay in

                   ensuring travel arrangements are made. If more than fourteen days are

                   needed to make appropriate travel arrangements and ensure the

                   defendant’s safe release, the parties shall immediately notify the court and

                   show cause why the stay should be extended; or

                   There being a verified residence and an appropriate release plan in place,

                   this order is stayed for up to fourteen days to make appropriate travel

                   arrangements and to ensure the defendant’s safe release. The defendant

                   shall be released as soon as appropriate travel arrangements are made and

                   it is safe for the defendant to travel. There shall be no delay in ensuring

                   travel arrangements are made. If more than fourteen days are needed to

                   make appropriate travel arrangements and ensure the defendant’s safe

                   release, then the parties shall immediately notify the court and show cause

                   why the stay should be extended.

         The defendant must provide the complete address where the defendant will reside

    upon release to the probation office in the district where they will be released because it

    was not included in the motion for sentence reduction.

         Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

    of     probation or     supervised release of         months (not to exceed the unserved

    portion of the original term of imprisonment).




                                              2
  Case 1:17-cr-00043-HCN Document 85 Filed 07/21/21 PageID.469 Page 3 of 4




                   The defendant’s previously imposed conditions of supervised release apply to

               the “special term” of supervision; or

                   The conditions of the “special term” of supervision are as follows:




           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

       Even assuming that Defendant’s underlying medical conditions, combined with the

ongoing COVID-19 pandemic, constitute “extraordinary and compelling reasons” for sentence

reduction under 18 U.S.C. § 3582(c)(1)(A), the urgency and weight of these circumstances are

considerably reduced by the availability of the COVID-19 vaccine at the facility where

Defendant is incarcerated (though Defendant has declined to receive the vaccine). In addition,

Defendant committed a serious offense but has served only a small fraction of her sentence.

After careful consideration of the parties’ submissions and the docket in this case, the court finds

that even if “extraordinary and compelling reasons” for sentence reduction are present in this

case, the Section 3553(a) factors weigh strongly against early release.




                                                  3
  Case 1:17-cr-00043-HCN Document 85 Filed 07/21/21 PageID.470 Page 4 of 4




           DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated:

July 21, 2021
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
